Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-12-00867-CR

                                       IN RE George WRIGHT

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: January 16, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 28, 2012, Relator George Wright filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se petition for writ of habeas corpus.

However, counsel has been appointed to represent Relator in the criminal proceeding pending in

the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not

abuse its discretion by declining to rule on Relator’s pro se petition filed in the criminal



1
 This proceeding arises out of Cause No. 2012-CR-3748, styled State of Texas v. George Wright, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Angus McGinty presiding.
                                                                                  04-12-00867-CR


proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

                                                    PER CURIAM

DO NOT PUBLISH




                                              -2-